EXHIBIT 10.3





SANDISK CORPORATION
2013 INCENTIVE PLAN


GLOBAL STOCK OPTION AGREEMENT


RECITALS
A.    The Board has adopted the Plan to promote the interests of the Corporation
by providing eligible persons in the service of the Corporation (or any Parent
or Subsidiary) with the opportunity to acquire a proprietary interest, or
otherwise increase their proprietary interest, in the Corporation as an
incentive for them to remain in such service.
B.    Optionee is to render valuable services to the Corporation (or a Parent or
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s grant
of an option to Optionee.
C.    Except as otherwise set forth in the attached Appendix A, all capitalized
terms in this Agreement shall have the meaning assigned to them in the Plan.
NOW, THEREFORE, it is hereby agreed as follows:
1.Grant of Option. The Corporation hereby grants to Optionee, as of the Grant
Date, an option to purchase up to the number of Option Shares specified in the
Grant Notice. The Option Shares shall be purchasable from time to time during
the option term specified in Paragraph 2 at the Exercise Price.


2.Option Term. This option shall have a maximum term of seven (7) years measured
from the Grant Date and shall accordingly expire at the close of business in
California on the Expiration Date, unless sooner terminated in accordance with
Paragraph 5 or 6.


3.Limited Transferability. This option shall be neither transferable nor
assignable by Optionee other than by will or the laws of inheritance following
Optionee’s death and may be exercised, during Optionee’s lifetime, only by
Optionee.


4.Dates of Exercise. This option shall become exercisable for the Option Shares
in one or more installments in accordance with the Exercise Schedule set forth
in the Grant Notice. As this option becomes exercisable for such installments,
those installments shall accumulate, and this option shall remain exercisable
for the accumulated installments until the Expiration Date or sooner termination
of the option term under Paragraph 5 or 6.


5.Cessation of Service. The option term specified in Paragraph 2 shall terminate
(and this option shall cease to be outstanding) prior to the Expiration Date
should any of the following provisions become applicable:


(a)Should Optionee cease to remain in Service for any reason (other than death,
Permanent Disability or Misconduct) while this option is outstanding, then
Optionee shall have a period of three (3) months (commencing with the first date
following such cessation of Service) during which to exercise this option, but
in no event shall this option be exercised at any time after the Expiration
Date.


(b)Should Optionee die while this option is outstanding, then this option may be
exercised by (i) the personal representative of Optionee’s estate or (ii) the
person or persons to whom the option is transferred pursuant to Optionee’s will
or the laws of inheritance following Optionee’s death, as the case may be.
However, if Optionee is a U.S. or Canadian resident and dies while holding this
option and has an effective beneficiary designation in effect for this option at
the time of his or her death, then the designated beneficiary or beneficiaries
shall have the exclusive right to exercise this option following Optionee’s
death provided this is not inconsistent with applicable local probate or
inheritance laws. Any such right to exercise this option shall lapse, and this
option shall cease to be outstanding, upon the earlier of (i) the expiration of
the twelve (12)‑month period following the date of Optionee’s death or (ii) the
Expiration Date.



1

--------------------------------------------------------------------------------




(c)Should Optionee cease Service by reason of Permanent Disability while this
option is outstanding, then Optionee shall have a period of twelve (12) months
(commencing with the first day following such cessation of Service) during which
to exercise this option. In no event shall this option be exercised at any time
after the Expiration Date.


(d)During the limited period of post-Service exercisability, this option may not
be exercised in the aggregate for more than the number of Option Shares for
which this option is, at the time of Optionee’s cessation of Service, vested and
exercisable pursuant to the Exercise Schedule specified in the Grant Notice or
the special vesting acceleration provisions of Paragraph 6. This option shall
not vest or become exercisable for any additional Option Shares, whether
pursuant to the normal Exercise Schedule specified in the Grant Notice or the
special vesting acceleration provisions of Paragraph 6, following Optionee’s
cessation of Service, except to the extent (if any) specifically authorized by
the Plan Administrator pursuant to an express written agreement with Optionee.
Upon the expiration of such limited exercise period or (if earlier) upon the
Expiration Date, this option shall terminate and cease to be outstanding for any
exercisable Option Shares for which this option has not otherwise been
exercised.


(e)Should Optionee’s Service be terminated for Misconduct or should Optionee
otherwise engage in any Misconduct while this option is outstanding, then this
option shall terminate immediately and cease to remain outstanding.


(f)For purposes of this Agreement, Optionee’s period of Service shall not
include any period of notice of termination of employment, whether expressed or
implied. Optionee’s date of cessation of Service shall mean the date upon which
Optionee ceases active performance of Service for the Corporation (or any Parent
or Subsidiary) following the provision of such notification of termination or
resignation from Service (e.g., active Service would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where Optionee is employed or the terms of
Optionee’s contract of employment, if any) and shall be determined solely by
this Agreement and without reference to any other agreement, written or oral,
including Optionee’s contract of employment, if any. Furthermore, in the event
of termination of Optionee’s employment or other Service (whether or not in
breach of local labor laws), Optionee’s right to exercise this option after
cessation of Service, if any, will be measured by the date of cessation of
Optionee’s active Service and will not be extended by any notice period mandated
under employment laws in the jurisdiction where Optionee is employed or terms of
Optionee’s contract of employment, if any; the Plan Administrator shall have the
exclusive discretion to determine when Optionee is no longer actively providing
Services for purposes of this option.


6.Special Acceleration of Option.


(a)This option, to the extent outstanding at the time of a Change in Control but
not otherwise fully exercisable, shall automatically accelerate so that this
option shall, immediately prior to the effective date of such Change in Control,
become exercisable for all of the Option Shares at the time subject to this
option and may be exercised for any or all of those Option Shares as fully
vested shares of Common Stock. However, this option shall not become exercisable
on such an accelerated basis, if and to the extent: (i) this option is to be
assumed by the successor corporation (or parent thereof) or is otherwise to be
continued in full force and effect pursuant to the terms of the Change in
Control transaction or (ii) this option is to be replaced with a cash incentive
program of the successor corporation which preserves the spread existing at the
time of the Change in Control on any Option Shares for which this option is not
otherwise at that time exercisable (the excess of the Fair Market Value of those
Option Shares over the aggregate Exercise Price payable for such shares) and
provides for subsequent payout of that spread in accordance with the same
Exercise Schedule for those Option Shares as set forth in the Grant Notice.


(b)Immediately following the Change in Control, this option shall terminate and
cease to be outstanding, except to the extent assumed by the successor
corporation (or parent thereof) or otherwise continued in effect pursuant to the
terms of the Change in Control transaction.


(c)If this option is assumed in connection with a Change in Control or otherwise
continued in effect, then this option shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities which would have been issuable to Optionee in consummation of such
Change in Control had the option been exercised immediately prior to such Change
in Control, and appropriate adjustments shall also be made to the Exercise
Price, provided the aggregate Exercise Price shall remain the same. To the
extent the actual holders of the Corporation’s outstanding Common Stock receive
cash consideration for their Common Stock in consummation of the Change in
Control, the successor corporation may, in connection with the assumption or
continuation of this option, substitute one or more shares of its own common
stock with a fair market value equivalent to the cash consideration paid per
share of Common Stock in such Change in Control, provided such common stock is
readily tradable on an established U.S. securities exchange or market.


(d)This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

2

--------------------------------------------------------------------------------






7.Adjustment in Option Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration, appropriate
adjustments shall be made to (i) the total number and/or class of securities
subject to this option and (ii) the Exercise Price in order to reflect such
change and thereby preclude a dilution or enlargement of benefits hereunder.


8.Stockholder Rights. The holder of this option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the option, paid the Exercise Price and become a holder of record of the
purchased shares.
9.Manner of Exercising Option.


(a)In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:
(i)Execute and deliver to the Corporation a Notice of Exercise for the Option
Shares for which the option is exercised or comply with such other procedures as
the Corporation may establish for notifying the Corporation of the exercise of
this option for one or more Option Shares.


(ii)Pay the aggregate Exercise Price for the purchased shares in one or more of
the following forms:
(A)cash or check made payable to the Corporation; or


(B)through a special sale and remittance procedure pursuant to which Optionee
(or any other person or persons exercising the option) shall concurrently
provide irrevocable instructions (i) to a brokerage firm (reasonably
satisfactory to the Corporation for purposes of administering such procedure in
accordance with the Corporation’s pre-clearance/pre-notification policies) to
effect the immediate sale of the Option Shares and remit to the Corporation, out
of the sale proceeds available on the settlement date, sufficient funds to cover
the aggregate Exercise Price payable for the Option Shares plus all applicable
Tax-Related Items required to be withheld by the Corporation (or any Parent or
Subsidiary) by reason of such exercise and (ii) to the Corporation to deliver
the certificates for the Option Shares directly to such brokerage firm on such
settlement date in order to complete the sale.


Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise (or other notification procedure) delivered to the
Corporation in connection with the option exercise.


(iii)Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.


(iv)Make appropriate arrangements with the Employer for the satisfaction of all
Tax-Related Items required to be withheld in connection with the option
exercise.


(b)As soon as practical after the Exercise Date, the Corporation shall issue to
or on behalf of Optionee (or any other person or persons exercising this option)
a certificate for the purchased Option Shares, with the appropriate legends
affixed thereto.


(c)In no event may this option be exercised for any fractional shares.


10.Tax-Related Items.


(a)Optionee acknowledges that, regardless of any action taken by the Corporation
or, if different, the Employer, the ultimate liability for all Tax-Related Items
is and remains Optionee’s responsibility and may exceed the amount actually
withheld by the Corporation or the Employer. Optionee further acknowledges and
agrees that the Corporation and or the Employer may, if it so determines, offset
any employer tax liabilities deemed applicable to Optionee by reducing the
Option Shares deliverable to Optionee under this option. Optionee further
acknowledges that the Corporation and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this option, including, but not limited to, the
grant, vesting or exercise of this option, the subsequent sale of Option Shares
issued upon exercise and the receipt of any dividends; and (ii) do not commit to
and are under no obligation to structure the terms of the grant or any aspect of
this option to reduce or eliminate Optionee’s liability for Tax-Related Items or
achieve any particular tax result. Further,

3

--------------------------------------------------------------------------------




if Optionee is subject to Tax-Related Items in more than one jurisdiction
between the Grant Date and the date of any relevant taxable or tax withholding
event, as applicable, Optionee acknowledges that the Corporation and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.


(b)Prior to the relevant taxable or tax withholding event, as applicable,
Optionee agrees to make adequate arrangements satisfactory to the Corporation
and/or the Employer to satisfy all Tax-Related Items. In this regard, Optionee
authorizes the Corporation and/or the Employer, or their respective agents, at
their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following:


(A)     withholding from Optionee’s wages or other cash compensation paid to
Optionee by the Corporation and/or the Employer; or


(B)     withholding from proceeds of the sale of Option Shares acquired at
exercise of the Option either through a voluntary sale or through a mandatory
sale arranged by the Corporation (on Optionee’s behalf pursuant to this
authorization) without further consent; or


(C)     withholding in Option Shares to be issued at exercise of the Option,
provided, however, that if Optionee is a Section 16 officer of the Corporation
under the 1934 Act, as amended, then the Compensation Committee shall establish
the method of withholding from alternatives (A)-(B) herein and, if the
Compensation Committee does not exercise its discretion prior to the Tax-Related
Items withholding event, then Optionee shall be entitled to elect the method of
withholding from the alternatives above.


(c)Depending on the withholding method, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Optionee will receive a refund of any over-withheld amount
in cash and will have no entitlement to the Share equivalent. If the obligation
for Tax-Related Items is satisfied by withholding in Option Shares, for tax
purposes, Optionee is deemed to have been issued the full number of Option
Shares subject to the exercised option, notwithstanding that a number of the
Option Shares are held back solely for the purpose of paying the Tax-Related
Items.


(d)Finally, Optionee agrees to pay to the Corporation or the Employer, any
amount of Tax-Related Items that the Corporation or the Employer may be required
to withhold or account for as a result of Optionee’s participation in the Plan
that cannot be satisfied by the means previously described. The Corporation may
refuse to issue or deliver the Option Shares or the proceeds of the sale of the
Option Shares, if Optionee fails to comply with his or her obligations in
connection with the Tax-Related Items.


11.Nature of Grant. In accepting this option, Optionee acknowledges, understands
and agrees that:


(a)the Plan is established voluntarily by the Corporation, is discretionary in
nature and may be amended, suspended or terminated by the Corporation at any
time, to the extent permitted by the Plan;


(b)the grant of this option is voluntary and occasional and does not create any
contractual or other right to receive future options, or benefits in lieu of
options, even if options have been granted in the past;


(c)all decisions with respect to future options, if any, will be at the sole
discretion of the Corporation;


(d)the grant of this option and Optionee’s participation in the Plan shall not
confer upon Optionee any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary), and/or the Employer to terminate
Optionee’s Service at any time for any reason, with or without cause;


(e)Optionee’s participation in the Plan is voluntary;


(f)this option and any Option Shares acquired under the Plan are not intended to
replace any pension rights or compensation;


(g)this option and any Option Shares acquired under the Plan and the income and
value of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

4

--------------------------------------------------------------------------------






(h)the future value of the Option Shares underlying this option are unknown,
indeterminable, and cannot be predicted with certainty;


(i)if the underlying Option Shares do not increase in value, this option will
have no value;


(j)if Optionee exercises this option and acquires Option Shares, the value of
such Option Shares may increase or decrease in value, even below the Exercise
Price.


(k)no claim or entitlement to compensation or damages shall arise from
forfeiture of this option resulting from Optionee’s termination or resignation
from Service (for any reason whatsoever, whether or not later found to be
invalid or in breach of employment laws in the jurisdiction where Optionee is
employed or the terms of Optionee’s employment agreement, if any), and in
consideration of the grant of this option to which Optionee is otherwise not
entitled, Optionee irrevocably agrees never to institute any claim against the
Corporation, the Employer (or any Parent or Subsidiary), waives his or her
ability, if any, to bring any such claim, and releases the Corporation (or any
Parent or Subsidiary) and the Employer from any such claim; if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
then, by participating in the Plan, Optionee shall be deemed irrevocably to have
agreed not to pursue such claim and agree to execute any and all documents
necessary to request dismissal or withdrawal of such claim; and


(l)unless otherwise provided in the Plan or by the Corporation in its
discretion, this option and the benefits evidenced by this Agreement do not
create any entitlement to have this option or any such benefits transferred to,
or assumed by, another Corporation nor to be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
Common Stock of the Corporation; and


(m) the following provisions apply only if Optionee is providing services
outside the United States:


(A)    this option and the Option Shares subject to this option are not part of
normal or expected compensation or salary for any purpose;


(B)    Optionee acknowledges and agrees that the Corporation, the Employer (or
any Parent or Subsidiary) shall not be liable for any foreign exchange rate
fluctuation between Optionee’s local currency and the United States Dollar that
may affect the value of this option or of any amounts due to Optionee pursuant
to the exercise of this option or the subsequent sale of any Option Shares
issued upon exercise.


12.No Advice Regarding Grant. The Corporation is not providing any tax, legal or
financial advice, nor is the Corporation making any recommendations regarding
Optionee’s participation in the Plan or the sale of the Option Shares issued
upon exercise of this option. Optionee is hereby advised to consult with his or
her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.


13.Compliance with Laws and Regulations.


(a)The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any U.S., state, local, or foreign stock exchange (or the Nasdaq
Global Select Market, if applicable) on which the Common Stock may be listed for
trading at the time of such exercise and issuance.


(b)The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.


14.Successors and Assigns. Except to the extent otherwise provided in Paragraphs
3 and 6, the provisions of this Agreement shall inure to the benefit of, and be
binding upon, the Corporation and its successors and assigns and Optionee,
Optionee’s assigns, the legal representatives, heirs and legatees of Optionee’s
estate and any beneficiaries of this option designated by Optionee.


15.Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given

5

--------------------------------------------------------------------------------




or delivered to Optionee shall be in writing and addressed to Optionee at the
address indicated below Optionee’s signature line on the Grant Notice. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.


16.Construction. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in this option.


17.Governing Law and Venue. The interpretation, performance and enforcement of
the Plan and this Agreement shall be governed by the laws of the State of
California without resort to that State’s conflict-of-laws rules. For purposes
of litigating any dispute that arises directly or indirectly from the
relationship of the parties evidenced by the Award or this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of California and agree that such litigation shall be conducted only in the
courts of Santa Clara County, California, or the federal courts for the United
States for the Northern District of California, and no other courts, where this
Agreement is made and/or to be performed.


18.Excess Shares. If the Option Shares covered by this Agreement exceed, as of
the Grant Date, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then this option shall be void
with respect to those excess shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan.


19.Language. If Optionee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different from the English version, the
English version will control.


20.Appendix B. Notwithstanding any provision in this Agreement, this option
shall be subject to any special terms and provisions as set forth in Appendix B
to this Agreement for Optionee’s country. Moreover, if Optionee relocates to one
of the countries included in Appendix B, the special terms and conditions for
such country will apply to Optionee, to the extent the Corporation determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons. Appendix B constitutes part of this Agreement.


21.Severability. If any provision of this Agreement is held to be unenforceable
for any reason, it shall be adjusted rather than voided, if possible, in order
to achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Agreement shall be deemed valid and enforceable to the
full extent possible.


22.Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this Agreement.


23.Authorization to Release Necessary Personal Information.


(a)Optionee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Data by and among, as applicable,
the Employer, the Corporation (or any Parent or Subsidiary) for the exclusive
purpose of implementing, administering and managing Optionee’s participation in
the Plan.


(b)Optionee understands that the Corporation and the Employer may hold certain
personal information about Optionee, including, but not limited to, Optionee’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any Shares or
directorships held in the Corporation, details of all Awards or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Optionee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan.


(c)Optionee understands that Data will be transferred to the Corporation’s
designated broker or such other stock plan provider as may be selected by the
Corporation in the future, which is assisting the Corporation with the
implementation, administration and management of the Plan. Optionee understands
that the recipients of the Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections from Optionee’s country. Optionee
understands that if he or she resides outside the United States, he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting his or her local human resources representative. Optionee
authorizes the Corporation, the Corporation’s designated broker and any other
possible recipients which may assist the Corporation (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing,

6

--------------------------------------------------------------------------------




administering and managing his or her participation in the Plan. Optionee
understands that Data will be held only as long as is necessary to implement,
administer and manage Optionee’s participation in the Plan. Optionee understands
that if he or she resides outside the United States he or she may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative. Further, Optionee understands that he or
she is providing the consents herein on a purely voluntary basis. If Optionee
does not consent, or if Optionee later seeks to revoke his or her consent, his
or her employment status or Service and career with the Employer will not be
adversely affected; the only adverse consequence of refusing or withdrawing
Optionee’s consent is that the Corporation would not be able to grant Optionee
options or other equity awards or administer or maintain such awards. Therefore,
Optionee understands that refusing or withdrawing his or her consent may affect
Optionee’s ability to participate in the Plan. For more information on the
consequences of Optionee’s refusal to consent or withdrawal of consent, Optionee
understands that he or she may contact his or her local human resources
representative.


24.Electronic Delivery and Acceptance. The Corporation may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Optionee hereby consents to
receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Corporation or a third party designated by the Corporation.


25.Imposition of Other Requirements. The Corporation reserves the right to
impose other requirements on Optionee’s participation in the Plan, on this
option and on any Option Shares issued upon exercise, to the extent the
Corporation determines it is necessary or advisable for legal or administrative
reasons, and to require Optionee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


26.Waiver. Optionee acknowledges that a waiver by the Corporation of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by Optionee
any other Participant of the Plan.


27.Entire Agreement. This Agreement (including any country specific provisions
in Appendix B), the Grant Notice and the Plan, including any appendices or
exhibits thereto, contain the entire agreement and understanding of the parties
hereto with respect to the subject matter contained herein and therein and
supersede all prior communications, representations and negotiations in respect
thereto. To the extent any provision of this Agreement is inconsistent or in
conflict with any term or provision of the Plan, the Plan shall govern.
Decisions of the Plan Administrator within the scope of its administrative
functions under the Plan shall be final and binding on the Optionee and all
persons claiming under or through the Optionee.





7

--------------------------------------------------------------------------------




APPENDIX A




The following definitions shall be in effect under the Agreement:


A.Agreement shall mean this Global Stock Option Agreement, which includes this
Appendix A and also includes Appendix B.


B.Award shall mean the award of this option to purchase up to the number of
Option Shares to the Optionee pursuant to the terms of the Agreement.


C.Board shall mean the Corporation’s Board of Directors.


D.Corporation shall mean SanDisk Corporation, a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of SanDisk Corporation which shall by appropriate action adopt the Plan.


E.Data shall mean any information relating to the Participant who is or can be
identified from the data alone or in conjunction with other information that is
in, or likely to come into, the possession of data controller.


F.Employer shall mean the Corporation or any Parent or Subsidiary to which an
Employee provides Services.


G.Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.


H.Exercise Price shall mean the exercise price per Option Share as specified in
the Grant Notice.


I.Exercise Schedule shall mean the schedule set forth in the Grant Notice
pursuant to which the option is to become exercisable for the Option Shares in
one or more installments over the Optionee’s period of Service.


J.Expiration Date shall mean the date on which the option expires as specified
in the Grant Notice.


K.Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.


L.Grant Notice shall mean the Notice of Grant of Stock Option incorporating the
Agreement, pursuant to which Optionee has been informed of the basic terms of
the option evidenced hereby.


M.Notice of Exercise shall mean the notice of option exercise in the form
prescribed by the Corporation.


N.Option Shares shall mean the number of shares of Common Stock subject to the
option as specified in the Grant Notice.


O.Optionee shall mean the person to whom the option is granted as specified in
the Grant Notice.


P.Plan shall mean the Corporation’s 2013 Incentive Plan.


Q.Tax-Related Items shall mean income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax‑related items related to
Optionee’s participation in the Plan and legally applicable to Optionee or
deemed by the Corporation or the Employer in its discretion to be an appropriate
charge to Optionee even if legally applicable to the Corporation or the
Employer.



A - 1

--------------------------------------------------------------------------------




SANDISK CORPORATION
2013 INCENTIVE PLAN


APPENDIX B TO THE
GLOBAL STOCK OPTION AGREEMENT


Terms and Conditions


This Appendix B includes additional terms and conditions that govern the option
granted to Optionee under the Plan if Optionee resides in one of the countries
listed below. Certain capitalized terms used but not defined in this Appendix B
have the meanings set forth in the Plan and the Agreement.


Notifications


This Appendix B also includes information regarding exchange controls and
certain other issues of which Optionee should be aware with respect to his or
her participation in the Plan. The information is based on the securities,
exchange control and other laws in effect in the respective countries as of May
2013. Such laws are often complex and change frequently. As a result, the
Corporation strongly recommends that Optionee not rely on the information in
this Appendix B as the only source of information relating to the consequences
of Optionee’s participation in the Plan because the information may be out of
date at the time that Optionee exercises his or her option and Option Shares are
issued to Optionee or Optionee sells the Option Shares acquired upon exercise of
the option under the Plan.


It is Optionee’s sole responsibility to comply with any obligations set forth in
the notifications in this Appendix B with respect to the option and his or her
participation in the Plan. Optionee acknowledges and agrees that, unless
otherwise stated in this Appendix B, the Corporation (or any Parent or
Subsidiary) and the Employer have no responsibility with respect to any of the
requirements or obligations Optionee may have with respect to any notifications
which are set forth below.


In addition, the information contained herein is general in nature and may not
apply to Optionee’s particular situation, and the Corporation is not in a
position to assure Optionee of a particular result. Accordingly, Optionee is
advised to seek appropriate professional advice as to how the relevant laws in
Optionee’s country may apply to his or her situation.


Finally, if Optionee is a citizen or resident of a country other than the one in
which Optionee is currently working, transfers employment after the Grant Date,
or is considered a resident of another country for local law purposes, the
notifications contained herein may not be applicable to Optionee, and the
Corporation shall, in its discretion, determine to what extent the terms and
conditions contained herein shall be applicable to Optionee.



B - 1

--------------------------------------------------------------------------------




AUSTRIA


Notifications


Exchange Control Information. If Optionee holds Option Shares acquired upon
exercise outside of Austria, Optionee must submit a report to the Austrian
National Bank. An exemption applies if the value of the Option Shares as of any
given quarter does not exceed €30,000,000 or as of December 31 does not exceed
€5,000,000. If the former threshold is exceeded, quarterly obligations are
imposed, whereas if the latter threshold is exceeded, annual reports must be
given. The annual reporting date is December 31 and the deadline for filing the
annual report is March 31 of the following year.


When Optionee sells Option Shares issued upon exercise of the option, there may
be exchange control obligations if the cash received is held outside Austria. If
the transaction volume of all Optionee’s accounts abroad exceeds €3,000,000, the
movements and balances of all accounts must be reported monthly, as of the last
day of the month, on or before the fifteenth day of the following month on a
prescribed form.




Consumer Protection Information. To the extent that the provisions of the
Austrian Consumer Protection Act are applicable to the Agreement and the Plan,
Optionee may be entitled to revoke his or her acceptance of the Agreement if the
conditions listed below are met:


(i)
If Optionee accepts the option outside of the business premises of the
Corporation, Optionee may be entitled to revoke his or her acceptance of the
Agreement, provided the revocation is made within one week after Optionee
accepts the Agreement.



(ii)
The revocation must be in written form to be valid. It is sufficient if Optionee
returns the Agreement to the Corporation or the Corporation’s representative
with language that can be understood as Optionee’s refusal to conclude or honor
the Agreement, provided the revocation is sent within the period set forth
above.




B - 2

--------------------------------------------------------------------------------




BRAZIL


Notifications


Compliance with Law. By accepting the option, Optionee acknowledges his or her
agreement to comply with applicable Brazilian laws and to pay any and all
applicable Tax-Related Items associated with the exercise of the option, the
receipt of any dividends, and the sale of Option Shares issued upon exercise of
the option under the Plan.


Exchange Control Information. If Optionee is a resident or domiciled in Brazil,
he or she will be required to submit an annual declaration of assets and rights
held outside of Brazil to the Central Bank of Brazil if the aggregate value of
such assets and rights is equal to or greater than US$100,000. Assets and rights
that must be reported include Option Shares issued upon exercise of the option
under the Plan. Foreign individuals holding Brazilian visas are considered
Brazilian residents for purposes of this reporting requirement and must declare
at least the assets held abroad that were acquired subsequent to the date of
admittance as a resident of Brazil.


CHINA


Terms and Conditions


Manner of Exercising Option. This provision supplements Paragraph 9 of the
Agreement:


Due to exchange control laws in China, Optionee will be required to exercise his
or her option using the cashless sell-all exercise method pursuant to which all
Option Shares subject to the exercised option will be sold immediately upon
exercise and the proceeds of sale, less the Exercise Price, any Tax-Related
Items and broker’s fees or commissions, will be remitted to Optionee in
accordance with any applicable exchange control laws and regulations. Optionee
acknowledges that the Corporation’s designated broker is under no obligation to
arrange for the sale of the Option Shares at any particular price. Optionee
acknowledges that he/she is not aware of any material nonpublic information with
respect to the Corporation or any securities of the Corporation as of the date
of the Agreement. The Corporation reserves the right to provide additional
methods of exercise depending on the development of local law. This restriction
will not apply to non-PRC citizens, unless required by the State Administration
of Foreign Exchange (“SAFE”).


Cessation of Service. This provision supplements Paragraph 5 of the Agreement:


Notwithstanding anything to the contrary in Paragraph 5 of the Agreement, in the
event of Optionee’s cessation of Service with the Corporation (or any Parent or
Subsidiary), Optionee shall be permitted to exercise the option for the shorter
of (a) the post-termination exercise period (if any) set forth in the Agreement
and (b) six months (or such other period as may be required by SAFE) after the
date of cessation of Optionee’s active Service. At the end of the
post-termination exercise period specified by SAFE, any unexercised portion of
the option shall immediately expire. This restriction will not apply to non-PRC
citizens, unless required by SAFE.


Exchange Control Requirements. Optionee understands and agrees that, pursuant to
local exchange control requirements, Optionee will be required to immediately
repatriate the cash proceeds from the sale of Option Shares underlying the
option. Optionee further understands that, under local law, such repatriation of
his or her cash proceeds will need to be effectuated through a special exchange
control account established by the Corporation (or any Parent or Subsidiary) or
the Employer, and Optionee hereby consents and agrees that any proceeds from the
sale of Option Shares will be transferred to such special account prior to being
delivered to Optionee. The Corporation is under no obligation to secure any
exchange conversion rate, and the Corporation may face delays in converting the
proceeds to local currency due to exchange control restrictions in China.
Optionee agrees to bear any currency fluctuation risk between the time the
Option Shares are sold and the time the sale proceeds are distributed through
any such special exchange account. Optionee further agrees to comply with any
other requirements that may be imposed by the Corporation in the future in order
to facilitate compliance with exchange control requirements in China. These
requirements will not apply to non-PRC citizens, unless required by SAFE.



B - 3

--------------------------------------------------------------------------------




DENMARK


Terms and Conditions


Danish Stock Option Act. By accepting the option, Optionee acknowledges that he
or she has received a Danish translation of an Employer Statement, which is
being provided to comply with the Danish Stock Option Act.


Notifications


Exchange Control and Tax Reporting Information. Optionee may hold Option Shares
acquired under the Plan in a safety-deposit account (e.g., a brokerage account)
with either a Danish bank or with an approved foreign broker or bank. If the
Option Shares are held with a non-Danish broker or bank, Optionee is required to
inform the Danish Tax Administration about the safety-deposit account. For this
purpose, Optionee must file a Declaration V (Erklaering V) with the Danish Tax
Administration. In the event that the applicable broker or bank with which the
account is held does not also sign the Form V, Optionee acknowledges that he or
she is solely responsible for providing certain details regarding the foreign
brokerage or bank account and any Option Shares acquired at exercise and held in
such account to the Danish Tax Administration as part of Optionee’s annual
income tax return. By signing the Form V, Optionee authorizes the Danish Tax
Administration to examine the account. A sample of the Declaration V can be
found at the following website: www.skat.dk/getFile.aspx?Id=47392.


In addition, when Optionee opens a deposit account or a brokerage account other
foreign bank for the purpose of holding cash outside of Denmark, the bank or
brokerage account, as applicable, will be treated as a deposit account because
cash can be held in the account. Therefore, Optionee must also file a
Declaration K (Erklaering K) with the Danish Tax Administration. Both Optionee
and the bank/broker must sign the Declaration K. By signing the Declaration K,
the bank/broker undertakes an obligation, without further request each year, to
forward information to the Danish Tax Administration concerning the content of
the deposit account. By signing the Declaration K, Optionee authorizes the
Danish Tax Administration to examine the account. A sample of Declaration K can
be found at the following website:
www.skat.dk/getFile.aspx?Id=42409&newwindow=true.


If Optionee uses the cashless sell-all method of exercise for the option,
Optionee is not required to file a Form V because he or she will not hold any
Option Shares. However, if Optionee opens a deposit account with a foreign
broker or bank to hold the cash proceeds, he or she is required to file a Form K
as described above.


EGYPT


Notifications


Exchange Control Information. If Optionee transfers funds into or out of Egypt
in connection with the option, Optionee is required to transfer the funds
through a registered bank in Egypt.


FRANCE


Term and Conditions


Language Consent. By accepting the option, Optionee confirms having read and
understood the documents relating to this grant (the Plan, the Agreement and
this Appendix B) which were provided in the English language. Optionee accepts
the terms of those documents accordingly.


En acceptant l’attribution, vous confirmez ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan, le contrat et cette Annexe B)
qui ont été communiqués en langue anglaise. Vous acceptez les termes en
connaissance de cause.


Notifications


Foreign Account Reporting Information. If Optionee holds Option Shares outside
of France or maintains a foreign bank account, he or she is required to report
such to the French tax authorities when filing his or her annual tax return.
Failure to comply could trigger significant penalties.



B - 4

--------------------------------------------------------------------------------




GERMANY


Notifications


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If Optionee uses a German bank to
effect a cross-border payment in excess of €12,500 in connection with the sale
of Option Shares acquired under the Plan, the bank will make the report for
Optionee. In addition, Optionee must report any receivables or payables or debts
in foreign currency exceeding an amount of €5,000,000 on a monthly basis.


HONG KONG


Terms and Conditions


Warning: The option and Option Shares acquired upon exercise of the option do
not constitute a public offering of securities under Hong Kong law and are
available only to employees of the Corporation (or any Parent or Subsidiary).
The Agreement, including this Appendix B, the Plan and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong. Nor have the documents been
reviewed by any regulatory authority in Hong Kong. The option is intended only
for the personal use of each eligible employee of the Employer, the Corporation
(or any Parent or Subsidiary) and may not be distributed to any other person. If
Optionee is in any doubt about any of the contents of the Agreement, including
this Appendix B, or the Plan, Optionee should obtain independent professional
advice.


Sale Restriction. Notwithstanding anything contrary in the Grant Notice, the
Agreement or the Plan, in the event the option vests and Optionee or his or her
heirs and representatives exercise the option such that Option Shares are issued
to Optionee or his or her heirs and representatives within six months of the
Grant Date, Optionee agrees that Optionee or his or her heirs and
representatives will not dispose of any Option Shares acquired prior to the
six-month anniversary of the Grant Date.


Notifications


Nature of Scheme. The Corporation specifically intends that the Plan will not be
an occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.


INDIA


Terms and Conditions


Manner of Exercising Option. This provision supplements Paragraph 9 of the
Agreement:


Due to legal restrictions in India, Optionee may not exercise his or her option
using a cashless sell-to-cover exercise, whereby Optionee directs a broker to
sell some (but not all) of the Option Shares subject to the exercised option and
deliver to the Corporation the amount of the sale proceeds to pay the Exercise
Price and any Tax-Related Items. However, payment of the Exercise Price may be
made by any of the other methods of payment set forth in the Agreement. The
Corporation reserves the right to provide Optionee with this method of payment
depending on the development of local law.


Notifications


Exchange Control Information. Optionee must repatriate the proceeds from the
sale of Option Shares and any dividends received in relation to the Option
Shares to India within 90 days of receipt. Optionee must maintain the foreign
inward remittance certificate received from the bank where the foreign currency
is deposited in the event that the Reserve Bank of India or the Employer
requests proof of repatriation. It is Optionee’s responsibility to comply with
applicable exchange control laws in India.


Foreign Account Reporting Information.  Optionee is required to declare any
foreign bank accounts and any foreign financial assets (including Option
Shares acquired under the Plan) in his or her annual tax return. 

B - 5

--------------------------------------------------------------------------------




IRELAND


Notifications


Director Notification Obligation. Directors, shadow directors1 and secretaries
of the Corporation’s Irish Subsidiary are subject to certain notification
requirements under the Irish Companies Act. Directors, shadow directors and
secretaries must notify the Irish Subsidiary in writing of their interest in the
Corporation and the number and class of Option Shares or rights to which the
interest relates within five business days of the issuance or disposal of Option
Shares or within five business days of becoming aware of the event giving rise
to the notification. This disclosure requirement also applies to any rights or
Option Shares acquired by the director’s spouse or children (under the age of
18).


ISRAEL
Terms and Conditions


Trust Arrangement. Optionee understands and agrees that the option is offered
subject to and in accordance with the terms of the Plan, Israeli Subplan (the
“Subplan”) under the 102 Capital Gains Track (as defined in the Subplan), the
Israeli Addendum to the Plan (the “Israeli Addendum”), the Trust Agreement among
the trustee appointed by Sandisk Israel (Tefen) Ltd and Sandisk IL Ltd., and the
Agreement. This includes the option exercise price per share and any other
requirements set out in the Subplan. In the event of any inconsistencies between
the Plan, the Sub-Plan, the Israeli Addendum and/or the Agreement, the Plan will
govern, and if there are inconsistencies between the Sub-Plan, Israeli Addendum
and/or the Agreement, the Sub-Plan and Israeli Addendum will govern the option
granted to Optionee in Israel.


Written Acceptance. If Optionee resides in Israel, then Optionee must print,
sign and deliver the signed copy of the Israel Beneficiary 102 Undertaking
within 45 days to: [Insert Address]. If the Corporation does not receive the
signed Israel Beneficiary 102 Undertaking within 45 days, the option shall
terminate and will become null and void.


The following provisions apply to Optionees who transfer into Israel after the
Grant Date.


Payment of Exercise Price. This provision supplements the Paragraph 9 of the
Agreement:


Due to legal restrictions in Israel, Optionee will be required to exercise his
or her option using the cashless sell-all exercise method whereby all Option
Shares subject to the exercised option will be sold immediately upon exercise
and the proceeds of sale, less the Exercise Price, any Tax-Related Items and
broker’s fees or commissions, will be remitted to Optionee in accordance with
any applicable laws and regulations. Optionee will not be permitted to acquire
and hold Option Shares after exercise. The Corporation reserves the right to
provide additional methods of exercise to Optionee depending on the development
of local law.






































 
 

1 
A shadow director is an individual who is not on the board of directors of the
Irish Subsidiary but who has sufficient control so that the board of directors
of the Irish Subsidiary acts in accordance with the directions or instructions
of the individual.


B - 6

--------------------------------------------------------------------------------




SANDISK CORPORATION
2013 INCENTIVE PLAN
ISRAEL BENEFICIARY 102 UNDERTAKING


If Optionee/Participant has not already executed an Israel Beneficiary 102
Undertaking in connection with grants made under the Israeli Subplan to the 2013
Incentive Plan (the “Plan”), Optionee/Participant must print, sign and deliver
the signed copy of this Israel Beneficiary 102 Undertaking within 45 days to
[Insert Address]. If the Corporation does not receive the signed Israel
Beneficiary 102 Undertaking within 45 days, the options/restricted stock units
may not qualify for preferential tax treatment.


1.
I hereby agree that any restricted stock units or options (collectively, the
“Options”) granted to me by SanDisk Corporation (the “Corporation”) according to
and under the terms and conditions of the Plan and the Israeli Subplan adopted
by the Corporation as of June 12, 2013 (collectively, the “Plan”) are granted to
me to qualify under the capital gain tax treatment in accordance and pursuant to
Section 102(b)(2) of the Income Tax Ordinance [New Version] (the “Tax
Ordinance”) after 132 amendment (“Section 102”) and the Income Tax Rules (Tax
Relief upon the Allotment of Shares to Employees), 2003 (the “Rules”) unless I
am otherwise notified subject to the Corporation’s absolute discretion to change
such election on future grants and subject to the Tax Authorities’ approval.



2.
I hereby declare and confirm that I am familiar with the provisions of the trust
agreement signed between the Corporation and Tamir Fishman Trusts 2004 Ltd. (the
“Trustee”) (the “Trust Agreement”), as well as the terms of the Plan, Section
102, the Rules, and the implications and consequences of the chosen tax
arrangement with respect to the Options, and consent that all the terms and
conditions set forth in Section 102 and the Rules, as shall be amended from time
to time, shall apply to me and bind me.



3.
Without derogating from the generality of the aforesaid, I agree that the
Options and all the rights that I shall be entitled to with respect to the
Options, including, without limitation, dividend, bonus shares and shares issued
pursuant to adjustments made by the Corporation will be deposited in trust with
the Trustee and be held in trust in accordance with Section 102, the Rules and
the Trust Agreement.



4.
Without derogating from the generality of the aforesaid, I acknowledge that
during the “Holding Period” as determined by the Tax Ordinance I am prevented
from selling the Options or the underlying shares, or releasing them from the
Trustee, before the termination of the “Holding Period” and I understand the tax
implications and consequences that may be applied as a result of breaching such
obligation, as set by Section 102, which I am familiar with.



5.
If I will cease to be an Israeli resident or if my employment will be terminated
for any reason, the Options shall remain subject to section 102, the Rules and
the Trust Agreement.



6.
I hereby agree that any tax liability whatsoever arising from the grant,
exercise of any options, vesting of any restricted stock units, the sale of
shares, the release of shares from the Trustee or any other event or act with
respect to the Options granted to me, shall be borne solely by me. I declare and
consent that the Corporation and/or the Trustee shall make any tax payment due,
out of the proceeds of any sale of shares, to any tax authority, according to
Section 102, the Rules, the Trust Agreement or any other compulsory payments or
applicable law.



7.
I understand that this grant of Options under the capital gain track is
conditioned upon the receipt, inter alia, of all required approvals from the tax
authorities. Accordingly, to the extent that for whatever reason the Corporation
shall not be granted an approval by the Israeli Tax Authorities under section
102, I shall bear and pay any and all taxes and any other compulsory payments
applicable to the grant, exercise, sale or other disposition of Options or
stocks; I hereby declare and consent for the Corporation and/or the Trustee to
deduct any tax payment due, out of the proceeds of any sale of Shares, for any
payment to the tax authorities, according to the Rules, or any other applicable
compulsory payments.




B - 7

--------------------------------------------------------------------------------




8.
I confirm that the Corporation and/or the Trustee shall not be required to
release any shares or any proceeds deriving from the sale of shares, to me,
until all required tax payments according to section 102, the Rules and the
Trust Agreement, including any other compulsory payments, or applicable law,
have been fully assured.



 
 
 
 
 
Name of the Beneficiary
 
I.D. Number
 
Signature








B - 8

--------------------------------------------------------------------------------




ITALY


Terms and Conditions


Manner of Exercising Option. This provision supplements the Paragraph 9 of the
Agreement:


Due to legal restrictions in Italy, Optionee will be required to exercise his or
her option using the cashless sell-all exercise method whereby all Option Shares
subject to the exercised option will be sold immediately upon exercise and the
proceeds of sale, less the Exercise Price, any Tax-Related Items and broker’s
fees or commissions, will be remitted to Optionee in accordance with any
applicable laws and regulations. Optionee will not be permitted to acquire and
hold Option Shares after exercise. The Corporation reserves the right to provide
additional methods of exercise to Optionee depending on the development of local
law.


Data Privacy. This provision replaces Paragraph 23 of the Agreement:


Optionee understands that the Corporation and the Employer are the Privacy
Representative of the Corporation in Italy and may hold certain personal
information about Optionee, including, but not limited to, Optionee’s name, home
address and telephone number, date of birth, social insurance or other
identification number, salary, nationality, job title, any Option Shares or
directorships held in the Corporation (or any Parent or Subsidiary), details of
all options or any other entitlement to Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in Optionee’s favor, and that the
Corporation and the Employer will process said data and other data lawfully
received from third parties (“Personal Data”) for the exclusive purpose of
managing and administering the Plan and complying with applicable laws,
regulations and Community legislation. Optionee also understands that providing
the Corporation with Personal Data is mandatory for compliance with laws and is
necessary for the performance of the Plan and that Optionee’s denial to provide
Personal Data would make it impossible for the Corporation to perform its
contractual obligations and may affect Optionee’s ability to participate in the
Plan. Optionee understands that Personal Data will not be publicized, but it may
be accessible by the Employer as the Privacy Representative of the Corporation
and within the Employer’s organization by its internal and external personnel in
charge of processing, and by the Corporation’s designated broker or any other
data processor appointed by the Corporation. The updated list of Processors and
of the subjects to which Data are communicated will remain available upon
request from the Employer. Furthermore, Personal Data may be transferred to
banks, other financial institutions or brokers involved in the management and
administration of the Plan. Optionee understands that Personal Data may also be
transferred to the independent registered public accounting firm engaged by the
Corporation, and also to the legitimate addressees under applicable laws.
Optionee further understands that the Corporation (or any Parent or Subsidiary)
will transfer Personal Data amongst themselves as necessary for the purpose of
implementation, administration and management of Optionee’s participation in the
Plan, and that the Corporation (or any Parent or Subsidiary) may each further
transfer Personal Data to third parties assisting the Corporation in the
implementation, administration and management of the Plan, including any
requisite transfer of Personal Data to the Corporation’s designated broker or
other third party with whom Optionee may elect to deposit any Option Shares
acquired under the Plan or any proceeds from the sale of such Option Shares.
Such recipients may receive, possess, use, retain and transfer Personal Data in
electronic or other form, for the purposes of implementing, administering and
managing Optionee’s participation in the Plan. Optionee understands that these
recipients may be acting as Controllers, Processors or persons in charge of
processing, as the case may be, according to applicable privacy laws, and that
they may be located in or outside the European Economic Area, such as in the
United States or elsewhere, in countries that do not provide an adequate level
of data protection as intended under Italian privacy law.


Should the Corporation exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Personal Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.


Optionee understands that Personal Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Personal Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.


The processing activity, including the transfer of Personal Data abroad,
including outside of the European Economic Area, as specified herein and
pursuant to applicable laws and regulations, does not require Optionee’s consent
thereto as the processing is necessary to performance of law and contractual
obligations related to implementation, administration and management of the
Plan. Optionee understands that, pursuant to section 7 of the Legislative Decree
no. 196/2003, Optionee has the right at any moment to, including, but not
limited to, obtain confirmation that Personal Data exists or not, access, verify
its contents, origin and accuracy, delete, update, integrate, correct, blocked
or stop, for legitimate reason, the Personal Data processing. To exercise
privacy rights, Optionee should contact the Employer. Furthermore, Optionee is
aware that Personal Data will not be used for

B - 9

--------------------------------------------------------------------------------




direct marketing purposes. In addition, Personal Data provided can be reviewed
and questions or complaints can be addressed by contacting Optionee’s human
resources department.


Plan Document Acknowledgement. Optionee acknowledges that Optionee has read and
specifically and expressly approves the Grant Notice and the following
Paragraphs of the Agreement: Paragraph 1: Grant of Option; Paragraph 2: Option
Term; Paragraph 3: Limited Transferability; Paragraph 4: Dates of Exercise;
Paragraph 5: Cessation of Service; Paragraph 6: Special Acceleration of Option;
Paragraph 7: Adjustment in Option Shares; Paragraph 8: Stockholder Rights;
Paragraph 9: Manner of Exercising Option; Paragraph 10: Tax-Related Items;
Paragraph 11: Nature of Grant; Paragraph 12: No Advice Regarding Grant;
Paragraph 13: Compliance with Laws and Regulations; Paragraph 17: Governing Law
and Venue; Paragraph 18: Excess Shares; Paragraph 19: Language; Paragraph 20:
Appendix B; Paragraph 24: Electronic Delivery and Acceptance; Paragraph 25:
Imposition of Other Requirements; and the Data Privacy provision of this
Appendix B.


Notifications


Exchange Control Information. Optionee is required to report in his or her
annual tax return: (a) any transfers of cash or Option Shares to or from Italy
exceeding €10,000; (b) any foreign investments or investments held outside of
Italy at the end of the calendar year exceeding €10,000 if such investments
(vested options, cash, Option Shares) that may give rise to taxable income in
Italy that combined with other foreign assets exceeds €10,000; and (c) the
amount of the transfers to and from Italy which have had an impact during the
calendar year on Optionee’s foreign investments or investments held outside of
Italy. Optionee may be exempt from the requirement in (a) if the transfer or
investment is made through an authorized broker resident in Italy, as the broker
will generally comply with the reporting obligation on his or her behalf.


JAPAN


Notifications


Exchange Control Information. If Optionee pays more than ¥30,000,000 in a single
transaction for the purchase of Option Shares when he or she exercises the
option, Optionee must file a Payment Report with the Ministry of Finance through
the Bank of Japan by the 20th day of the month following the month in which the
payment was made. The precise reporting requirements vary depending on whether
the relevant payment is made through a bank in Japan.


Foreign Account Reporting Information. If Optionee maintains a foreign bank
account outside of Japan with a value exceeding ¥50 million as of December 31 of
any calendar year, Optionee is required to report such to the Japanese
authorities by March 15th of the following year.


KENYA


There are no country specific provisions.


KOREA


Notifications


Exchange Control Information. If Optionee remits funds out of Korea to purchase
Option Shares under the Plan, the remittance must be “confirmed” by a foreign
exchange bank in Korea. This is an automatic procedure, i.e., the bank does not
need to “approve” the remittance, and it should take no more than a single day
to process. Optionee likely will need to present to the bank processing the
transaction the following supporting documents evidencing the nature of the
remittance: (i) the Grant Notice and Agreement; (ii) the Plan; and (iii)
Optionee’s certificate of employment. This confirmation is not necessary for
cashless exercises since there is no remittance out of Korea.


In addition, if Optionee realizes US$500,000 or more from the sale of Option
Shares, Korean exchange laws require Optionee to repatriate the proceeds to
Korea within eighteen months of the sale.


Foreign Account Reporting Information. Under a proposed rule that would be
applicable to foreign financial accounts held in 2013 and onwards, Korean
residents would have to declare all overseas financial accounts to the Korean
tax authority and file a report if the value of such accounts exceeds KRW 1
billion (approximately US$908,000). 



B - 10

--------------------------------------------------------------------------------




NETHERLANDS


Notifications


Insider Trading Information. Optionee should be aware of the Dutch
insider-trading rules, which may impact the sale of Option Shares acquired under
the Plan. In particular, Optionee may be prohibited from effectuating certain
transactions if Optionee has inside information about the Corporation.


Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“insider information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price. The insider could be any employee of a Parent or Subsidiary in the
Netherlands who has inside information as described herein.


Given the broad scope of the definition of inside information, certain Optionees
working at a Parent or Subsidiary in the Netherlands may have inside information
and, thus, would be prohibited from effectuating a transaction in securities in
the Netherlands at a time when Optionee has such inside information.


If Optionee is uncertain whether the insider-trading rules apply to him or her,
Optionee should consult his or her personal legal advisor.


POLAND


Notifications


Exchange Control Information. Polish residents holding foreign securities
(including Option Shares) and maintaining accounts abroad must report
information to the National Bank of Poland on transactions and balances of the
securities and cash deposited in such accounts if the value of such securities
and cash (when combined with all other assets held abroad) exceeds PLN
7,000,000. If required, the reports must be filed on a quarterly basis on
special forms available on the website of the National Bank of Poland. Further,
any transfer of funds in excess of a specified threshold (currently €15,000)
must be effected through a bank account in Poland. Optionee should maintain
evidence of such foreign exchange transactions for five years, in case of a
request for their production by the National Bank of Poland.



B - 11

--------------------------------------------------------------------------------




SINGAPORE


Notifications


Securities Law Information. The option is being granted to Optionee pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan and this
Agreement have not been lodged or registered as a prospectus with the Monetary
Authority of Singapore. Optionee should note that such option is subject to
section 257 of the SFA and Optionee will not be able to make any subsequent sale
in Singapore, or any offer of such subsequent sale of the Option Shares
underlying the option unless such sale or offer in Singapore is made pursuant to
the exemptions under Part XIII Division (1) Subdivision (4) (other than section
280) of the SFA.


Director Notification Obligation. If Optionee is a director or shadow director
of the Corporation or a Singapore Subsidiary, Optionee is subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Corporation or the Singaporean
Subsidiary in writing when Optionee receives an interest (e.g., option, Option
Shares) in the Corporation or any related companies. Please contact the
Corporation to obtain a copy of the notification form. In addition, Optionee
must notify the Corporation or the Singapore Subsidiary when Optionee sells
Option Shares of the Corporation or any related Corporation (including when
Optionee sell Option Shares acquired under the Plan). These notifications must
be made within two business days of acquiring or disposing of any interest in
the Corporation or any related corporation. In addition, a notification must be
made of Optionee’s interests in the Corporation or any related corporation
within two business days of becoming a director.


Insider Trading Information. Optionee should be aware of the Singapore insider
trading rules, which may impact the acquisition or disposal of Option Shares or
rights to Option Shares under the Plan. Under the Singapore insider-trading
rules, Optionee is prohibited from selling Option Shares when he or she is in
possession of information which is not generally available and which Optionee
knows or should know will have a material effect on the price of Option Shares
once such information is generally available.



B - 12

--------------------------------------------------------------------------------




SPAIN


Terms and Conditions


Nature of Grant. This provision supplements Paragraph 11 of the Agreement:


In accepting the option, Optionee acknowledges that he or she consents to
participation in the Plan and has received a copy of the Plan.


Optionee understands and agrees that, as a condition of the grant of the option,
except as provided for in Paragraph 5 of the Agreement, the termination of
Optionee’s Service for any reason (including for the reasons listed below) will
automatically result in the loss of the option that may have been granted to
Optionee and that have not vested and become exercisable on the date of
termination.


In particular, Optionee understands and agrees that any unvested options as of
Optionee’s termination date and any vested options not exercised within the
period set forth in the Agreement following Optionee’s termination date will be
forfeited without entitlement to the underlying Option Shares or to any amount
as indemnification in the event of a termination by reason of, including, but
not limited to: resignation, retirement, disciplinary dismissal adjudged to be
with cause, disciplinary dismissal adjudged or recognized to be without cause,
individual or collective layoff on objective grounds, whether adjudged to be
with cause or adjudged or recognized to be without cause, material modification
of the terms of employment under Article 41 of the Workers’ Statute, relocation
under Article 40 of the Workers’ Statute, Article 50 of the Workers’ Statute,
unilateral withdrawal by the Employer, and under Article 10.3 of Royal Decree
1382/1985.


Furthermore, Optionee understands that the Corporation has unilaterally,
gratuitously and discretionally decided to grant this option under the Plan to
individuals who may be employees of the Corporation (or any Parent or
Subsidiary). The decision is a limited decision that is entered into upon the
express assumption and condition that any grant will not economically or
otherwise bind the Corporation (or any Parent or Subsidiary) on an ongoing
basis. Consequently, Optionee understands that the option is granted on the
assumption and condition that the option and the Option Shares issued upon
exercise shall not become a part of any employment or service contract (either
with the Corporation, any Parent or Subsidiary or the Employer) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. In addition, Optionee understands
that the option grant would not be made to Optionee but for the assumptions and
conditions referred to above; thus, Optionee acknowledges and freely accepts
that should any or all of the assumptions be mistaken or should any of the
conditions not be met for any reason, then any grant to Optionee of the option
shall be null and void.


Notifications


Securities Law Information. The option described in the Agreement and this
Appendix B do not qualify under Spanish regulations as a security.  No “offer of
securities to the public”, as defined under Spanish law, has taken place or will
take place in the Spanish territory. The Agreement (including this Appendix B)
has not been nor will it be registered with the Comisión Nacional del Mercado de
Valores, and do not constitute a public offering prospectus.


Exchange Control Information. The acquisition of Option Shares under the Plan
must be declared for statistical purposes to the Spanish Dirección General de
Comercio e Inversiones (the “DGCI”), which is a department of the Ministry of
Economy and Competitiveness. Generally, the declaration must be filed in
January; however, if the value of the Option Shares acquired under the Plan or
the amount of the sale proceeds exceeds €1,502,530, the declaration must be
filed within one month of the acquisition or sale, as applicable.


When receiving foreign currency payments derived from the ownership of any
Option Shares (i.e., sale proceeds), Optionee must inform the financial
institution receiving the payment of the basis upon which such payment is made
if the payment exceeds €50,000. Optionee will need to provide the institution
with the following information: (i) Optionee’s name, address, and tax
identification number; (ii) the name and corporate domicile of the Corporation;
(iii) the amount of the payment; the currency used; (iv) the country of origin;
(v) the reasons for the payment; and (vi) further information that may be
required.


In addition, Optionee may be required to declare electronically to the Bank of
Spain any foreign accounts (including brokerage accounts held abroad), any
foreign instruments (including any Option Shares acquired under the Plan) and
any transactions with non-Spanish residents (including any payments of Option
Shares made to Optionee by the Corporation) depending on the value of such
accounts and instruments and the amount of the transactions during the relevant
year as of December 31 of the relevant year.



B - 13

--------------------------------------------------------------------------------




Foreign Account Reporting Information. If Optionee holds rights or assets (e.g.,
Option Shares or cash held in a bank or brokerage account) outside of Spain with
a value in excess of €50,000 per type of right or asset (e.g., Option Shares,
cash, etc.) as of December 31 each year, Optionee is required to report certain
information regarding such rights and assets on tax form 720.  After such rights
and/or assets are initially reported, the reporting obligation will apply for
subsequent years only if the value of any previously-reported rights or assets
increases by more than €20,000.  The reporting must be completed by the March 31
each year. 


SWEDEN


There are no country specific provisions.
TAIWAN


Terms and Conditions


Data Privacy. Optionee acknowledges that he or she has read and understands the
terms regarding collection, processing and transfer of Data contained in
Paragraph 23 of the Agreement and agrees that, upon request of the Corporation
or the Employer, Optionee will provide any executed data privacy consent form to
the Employer or the Corporation (or any other agreements or consents that may be
required by the Employer or the Corporation) that the Corporation and/or the
Employer may deem necessary to obtain under the data privacy laws in Optionee’s
country, either now or in the future. Optionee understands he or she will not be
able to participate in the Plan if Optionee fails to execute any such consent or
agreement.


Notifications


Exchange Control Information. Optionee may acquire and remit foreign currency
(including proceeds from the sale of Option Shares) into and out of Taiwan up to
US$5,000,000 per year. If the transaction amount is TWD$500,000 or more in a
single transaction, Optionee must submit a Foreign Exchange Transaction Form and
also provide supporting documentation to the satisfaction of the remitting bank.
If the transaction amount is US$500,000 or more, Optionee understands that he or
she may be required to provide additional supporting documentation to the
satisfaction of the remitting bank. Optionee acknowledges that he or she should
consult Optionee’s personal legal advisor to ensure compliance with applicable
exchange control laws in Taiwan.


TURKEY


Terms and Conditions


Manner of Exercising Option. This provision supplements the Paragraph 9 of the
Agreement:


Due to legal restrictions in Turkey, Optionee will be required to exercise his
or her option using the cashless sell-all exercise method whereby all Option
Shares subject to the exercised option will be sold immediately upon exercise
and the proceeds of sale, less the Exercise Price, any Tax-Related Items and
broker’s fees or commissions, will be remitted to Optionee in accordance with
any applicable laws and regulations. Optionee will not be permitted to acquire
and hold Option Shares after exercise. The Corporation reserves the right to
provide additional methods of exercise to Optionee depending on the development
of local law.


Notifications


Securities Law Information. Under Turkish law, Optionee is not permitted to sell
any Option Shares acquired under the Plan in Turkey. The Corporation’s Shares
are currently traded on the Nasdaq Global Select Market, which is located
outside of Turkey, under the ticker symbol “SNDK” and Option Shares acquired
under the Plan may be sold through this exchange.


Exchange Control Information. Under Turkish law, Turkish residents are permitted
to purchase and sell securities or derivatives traded on exchanges abroad only
through a financial intermediary licensed in Turkey.  Therefore, Optionee may be
required to appoint a Turkish broker to assist with the exercise of the option
and the sale of the Option Shares acquired under the Plan.  Optionee should
consult his or her personal legal advisor before exercising the option and/or
selling any Option Shares acquired under the Plan to confirm the applicability
of this requirement to Optionee.



B - 14

--------------------------------------------------------------------------------




UNITED ARAB EMIRATES


Notifications


Securities Law Information. The option granted under the Plan is only being
offered to Employees and is in the nature of providing equity incentives to
Employees. Any documents related to the option, including the Plan, the
Agreement and any other grant documents (“Grant Documents”), are intended for
distribution only to such Employees and must not be delivered to, or relied on
by, any other person.


The United Arab Emirates securities or financial/economic authorities have no
responsibility for reviewing or verifying any Grant Documents and have not
approved the Grant Documents nor taken steps to verify the information set out
in them, and thus, are not responsible for their content.


Optionee is aware that he or she should, as a prospective stockholder, conduct
his or her own due diligence on the securities. Optionee acknowledges that if he
or she does not understand the contents of the Grant Documents, Optionee should
consult an authorized financial advisor.


UNITED KINGDOM


Terms and Conditions


Tax-Related Items. The following provisions supplement Paragraph 10 of the
Agreement:


If payment or withholding of the Tax-Related Items (including the Employer’s
Liability, as defined below) is not made within ninety (90) days of the event
giving rise to the Tax-Related Items (the “Due Date”) or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003, the amount of any uncollected income tax will constitute a loan owed
by Optionee to the Employer, effective on the Due Date. Optionee agrees that the
loan will bear interest at the then-current official rate of Her Majesty’s
Revenue and Customs (“HMRC”), it will be immediately due and repayable, and the
Corporation or the Employer may recover it at any time thereafter by any of the
means referred to in Paragraph 10 of the Agreement.


Notwithstanding the foregoing, if Optionee is a director or executive officer of
the Corporation (within the meaning of Paragraph 13(k) of the 1934 Act),
Optionee will not be eligible for such a loan to cover the unpaid income taxes.
In the event that Optionee is such a director or executive officer and the
income taxes are not collected from or paid by Optionee by the Due Date, the
amount of any uncollected income taxes will constitute a benefit to Optionee on
which additional income tax and National Insurance Contributions (“NICs”)
(including the Employer’s Liability, as defined below) may be payable. Optionee
will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
reimbursing the Corporation or the Employer (as appropriate) for the value of
any NICs due on this additional benefit.


Joint Election. As a condition of Optionee’s participation in the Plan and the
exercise of the option, Optionee agrees to accept any liability for secondary
Class 1 NICs which may be payable by the Corporation and/or the Employer in
connection with the option and any event giving rise to Tax-Related Items (the
“Employer’s Liability”).  Without prejudice to the foregoing, Optionee agrees to
enter into a joint election with the Corporation, the form of such joint
election being formally approved by HMRC (the “Joint Election”), and any other
required consent or elections. Optionee further agrees to enter into such other
Joint Elections as may be required between Optionee and any successor to the
Corporation and/or the Employer. Optionee further agrees that the Corporation
and/or the Employer may collect the Employer’s Liability from Optionee by any of
the means set forth in Paragraph 10 of the Agreement.


If Optionee does not enter into the Joint Election prior to the exercise of the
option, Optionee will forfeit the option and any Option Shares that have been
issued will be returned to the Corporation at no cost to the Corporation,
without any liability to the Corporation and/or the Employer.

B - 15

--------------------------------------------------------------------------------




SANDISK CORPORATION
2013 INCENTIVE PLAN


Election To Transfer the Employer’s National Insurance Liability to the Employee


Onscreen disclaimer


If you are liable to National Insurance contributions (“NICs”) in the UK on
option grants or restricted stock unit awards to you, you are required to enter
into a Joint Election to transfer to you any liability to employer’s NICs that
may arise in connection with your awards.


Clicking on the “ACCEPT” box where indicated indicates your acceptance of the
Joint Election. You should read the Important Note on the Joint Election to
Transfer Employer NICs before accepting the Joint Election.



B - 16

--------------------------------------------------------------------------------




SANDISK CORPORATION
2013 INCENTIVE PLAN


Election To Transfer the Employer’s National Insurance Liability to the Employee


Important note on the Joint Election to Transfer Employer NICs


If you are liable to National Insurance contributions (“NICs”) in the UK on your
option grant or restricted stock unit awards, you are required to enter into a
Joint Election to transfer any liability to employer’s NICs that may arise in
connection with your awards to you.


By entering into the Joint Election:


•
you agree that any employer’s National Insurance liability that may arise in
connection with your awards will be transferred to you; and

•
you will authorise your employer to recover an amount sufficient to cover this
liability by such methods including, but not limited to, deductions from your
salary or other payments due, or the sale of sufficient shares acquired pursuant
to your awards.



To enter into the Joint Election, please click on the “ACCEPT” box where
indicated.


Please read the Joint Election carefully before accepting the Joint Election.



B - 17

--------------------------------------------------------------------------------




SANDISK CORPORATION
2013 INCENTIVE PLAN


Election To Transfer the Employer’s National Insurance Liability to the Employee


This Election is between:


A.
[insert name of employee] (the “Employee”), who is eligible to receive stock
options granted by SanDisk Corporation with its headquarters at 951 SanDisk
Drive, Milpitas, California, 95035, U.S.A. (the “Company”) pursuant to the
SanDisk Corporation 2013 Incentive Plan (the “Plan”), and

B.
the Company, which may grant stock options under the Plan and is entering into
this Election on behalf of the Employer.



1.
Introduction



1.1
This Election relates to all stock options granted to the Employee under the
Plan on or after [insert date] up to the termination date of the Plan.



1.2
In this Election the following words and phrases have the following meanings:



(a)
“Chargeable Event” means, in relation to the stock options:



(i)
the acquisition of securities pursuant to stock options, (within section
477(3)(a) of ITEPA);



(ii)
the assignment (if applicable) or release of the stock options, in return for
consideration (within section 477(3)(b) of ITEPA);



(iii)
the receipt of a benefit in connection with the stock options, other than a
benefit within (i) or (ii) above (within section 477(3)(c) of ITEPA);



(iv)
post-acquisition charges relating to the shares acquired pursuant to the stock
options, (within section 427 of ITEPA); and/or



(v)
post-acquisition charges relating to the shares acquired pursuant to the stock
options, (within section 439 of ITEPA).



(b)
“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.



(c)
“SSCBA” means the Social Security Contributions and Benefits Act 1992.



1.3
This Election relates to the employer’s secondary Class 1 National Insurance
Contributions (the “Employer’s Liability”) which may arise on the occurrence of
a Chargeable Event in respect of the stock options pursuant to section 4(4)(a)
and/or paragraph 3B(1A) of Schedule 1 of the SSCBA.



1.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the SSCBA, or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.



1.5
This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).




B - 18

--------------------------------------------------------------------------------




2.
The Election



The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Chargeable Event is hereby
transferred to the Employee. The Employee understands that, by signing or
electronically accepting this Election, he or she will become personally liable
for the Employer’s Liability covered by this Election. This Election is made in
accordance with paragraph 3B(1) of Schedule 1 of the SSCBA.


3.
Payment of the Employer’s Liability



3.1
The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability from the Employee at any time after the Chargeable Event:



(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Chargeable Event; and/or



(ii)
directly from the Employee by payment in cash or cleared funds; and/or



(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the stock options;
and/or



(iv)
by any other means specified in the applicable award agreement.



3.2
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities related to the stock options to the Employee
until full payment of the Employer’s Liability is received.



3.3
The Company agrees to procure the remittance by the Employer of the Employer’s
Liability to HM Revenue & Customs on behalf of the Employee within 14 days after
the end of the UK tax month during which the Chargeable Event occurs (or within
17 days after the end of the UK tax month during which the Chargeable Event
occurs if payments are made electronically).



4.
Duration of Election



4.1
The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.



4.2
This Election will continue in effect until the earliest of the following:



(i)
the Employee and the Company agree in writing that it should cease to have
effect;

(ii)
on the date the Company serves written notice on the Employee terminating its
effect;

(iii)
on the date HM Revenue & Customs withdraws approval of this Election; or

(iv)
after due payment of the Employer’s Liability in respect of the entirety of the
stock options to which this Election relates or could relate, such that the
Election ceases to have effect in accordance with its terms.



4.3
This Election will continue in force regardless of whether the Employee ceases
to be an employee of the Employer.




B - 19

--------------------------------------------------------------------------------




Acceptance by the Employee


The Employee acknowledges that by signing this Election or clicking on the
“ACCEPT” box where indicated, the Employee agrees to be bound by the terms of
this Election as stated above from the date of doing so.




Signature
 
 
 
Date
 
 
 





OR


ACCEPT
 









Acceptance by the Company


The Company acknowledges that, by signing this Election or arranging for the
scanned signature of an authorised representative to appear on this Election,
the Company agrees to be bound by the terms of this Election as stated above.


Signature for and on behalf of the Company
 
 
Position
 
 
Date
 
 






B - 20

--------------------------------------------------------------------------------




SCHEDULE OF EMPLOYER COMPANIES


The following are employer companies to which this Election may apply:


For each company, provide the following details:


(1)
SanDisk UK Limited

Registered Office:
24 Great King Street
Edinburgh
EH3 6QN
Company Registration Number:
SC234218
Corporation Tax District:
 
Corporation Tax Reference:
 
PAYE District:
 
PAYE Reference:
 



(2)    SanDisk Scotland Limited
Registered Office:
24 Great King Street
Edinburgh
EH3 6QN
Company Registration Number:
SC234217
Corporation Tax District:
 
Corporation Tax Reference:
 
PAYE District:
 
PAYE Reference:
 




B - 21

--------------------------------------------------------------------------------




UNITED STATES OF AMERICA


Terms and Conditions


Manner of Exercising Option. This provision supplements Paragraph 9 of the
Agreement:


In addition to the methods of exercise of the option in Paragraph 9 of the
Agreement, Employees located in the U.S. at the time of exercise may also
exercise the option by paying the Exercise Price for the purchase of shares
through delivering to the Corporation shares of Common Stock held by Optionee
(or any other person or persons exercising the option) for any requisite period
necessary to avoid a charge to the Corporation’s earnings for financial
reporting purposes and valued at Fair Market Value on the Exercise Date.


Incentive Stock Options. In the event the option is designated as an Incentive
Option (as defined in Appendix A of the Agreement) in the Grant Notice, the
following terms and conditions shall also apply to the grant:


1.The option shall cease to qualify for favorable tax treatment as an Incentive
Option if (and to the extent) the option is exercised for one or more Option
Shares: (A) more than three (3) months after the date Optionee ceases to be an
Employee for any reason other than death or Permanent Disability or (B) more
than twelve (12) months after the date Optionee ceases to be an Employee by
reason of Permanent Disability.


2.No installment under the option shall qualify for favorable tax treatment as
an Incentive Option if (and to the extent) the aggregate Fair Market Value
(determined at the Grant Date) of the Common Stock for which such installment
first becomes exercisable hereunder would, when added to the aggregate value
(determined as of the respective date or dates of grant) of the Common Stock or
other securities for which this option or any other Incentive Options granted to
Optionee prior to the Grant Date (whether under the Plan or any other option
plan of the Corporation or any Parent or Subsidiary) first become exercisable
during the same calendar year, exceed One Hundred Thousand Dollars ($100,000) in
the aggregate. Should such One Hundred Thousand Dollar ($100,000) limitation be
exceeded in any calendar year, this option shall nevertheless become exercisable
for the excess shares in such calendar year as a Non-Statutory Option.


3.Should the exercisability of the option be accelerated upon a Change in
Control, then this option shall qualify for favorable tax treatment as an
Incentive Option only to the extent the aggregate Fair Market Value (determined
at the Grant Date) of the Common Stock for which the option first becomes
exercisable in the calendar year in which the Change in Control transaction
occurs does not, when added to the aggregate value (determined as of the
respective date or dates of grant) of the Common Stock or other securities for
which the option or one or more other Incentive Options granted to Optionee
prior to the Grant Date (whether under the Plan or any other option plan of the
Corporation or any Parent or Subsidiary) first become exercisable during the
same calendar year, exceed One Hundred Thousand Dollars ($100,000) in the
aggregate. Should the applicable One Hundred Thousand Dollar ($100,000)
limitation be exceeded in the calendar year of such Change in Control, the
option may nevertheless be exercised for the excess shares in such calendar year
as a Non-Statutory Option.


4.Should Optionee hold, in addition to the option, one or more other options to
purchase Common Stock which become exercisable for the first time in the same
calendar year as this option, then for purposes of the foregoing limitations on
the exercisability of such options as Incentive Options, the option and each of
those other options shall be deemed to become first exercisable in that calendar
year, on the basis of the chronological order in which such options were
granted, except to the extent otherwise provided under applicable law or
regulation.


5.The Corporation does not represent or guarantee that the option qualifies as
an Incentive Stock Option.


6.To obtain certain tax benefits afforded to Incentive Options, Optionee must
hold the shares issued upon the exercise of the option for two years after the
Grant Date and one year after the date of exercise. Optionee may be subject to
the alternative minimum tax at the time of exercise.


By accepting the option, Optionee agrees to promptly notify the Corporation if
Optionee disposes of any of the Option Shares within one year from the date
Optionee exercises all or part of the option or within two years from the Grant
Date.





B - 22